United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        July 31, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-20538
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                           RONALD WAYNE KING,

                                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 4:04-CR-461-ALL
                        --------------------

Before JONES, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     Ronald Wayne King appeals the sentence imposed following his

guilty-plea conviction for possessing a firearm subsequent to a

felony conviction.       The 51-month sentence included an upward

departure from Criminal History Category VI pursuant to U.S.S.G.

§ 4A1.3.

     King argues that the district court reversibly erred in

departing upwardly by two offense levels under § 4A1.3.                      He

contends that, because most of his prior convictions were for



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
misdemeanors, the district court erred by concluding that he had an

egregious, serious criminal history warranting an upward departure.

     Although    King’s   extensive       criminal   record   included   some

relatively minor offenses, he also had convictions for unauthorized

use of vehicles and for possession of codeine.                This court has

stated that “drug crimes, and theft ... pose an obvious danger to

society.”   United States v. Lee, 358 F.3d 315, 329 (5th Cir. 2004).

In view of the extent and nature of King’s criminal history, the

district court did not abuse its discretion in departing upwardly.

See id.; § 4A1.3(a).

     King also contends that the district court erred by failing to

consider the intermediate offense level on the sentencing table and

by failing to explain why the intermediate level was inadequate.

In only a “very narrow class of cases” will “the district court’s

departure be so great that, in order to survive our review, it will

need to explain in careful detail why lesser adjustments” are

inadequate.   United States v. Lambert, 984 F.2d 658, 663 (5th Cir.

1993) (en banc).    The district court’s implicit explanation for

rejecting the intermediate offense level is sufficient in this

case.   See id.; see also United States v. Ashburn, 38 F.3d 803,

809-10 (5th Cir. 1994)(en banc).

     AFFIRMED.




                                      2